Name: Commission Regulation (EC) No 418/97 of 4 March 1997 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU institutions and European civil service;  trade policy;  tariff policy;  economic geography;  information and information processing
 Date Published: nan

 5. 3 . 97 [ EN Official Journal of the European Communities No L 64/3 COMMISSION REGULATION (EC) No 418/97 of 4 March 1997 amending Regulation (EEC) No 210169 on communications between Member States and the Commission with regard to milk and milk products 1 . Article 6 ( 1 ) (a) is replaced by the following: '(a)  the quantities, split up by code of the export refund nomenclature for milk products and by destination code , for which : (i) licences as referred to in Article 1 of Commission Regulation (EC) No 1466/95 (*), with the exception of those referred to in Article lc of that Regulation , have been applied for on that day (IDES computer communication code : 1 ); (ii) licences as referred to in Article lc of Commission Regulation (EC) No 1466/95 have been applied for on that day (IDES computer communication code : 9);  where appropriate , the fact that none has been applied for; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 210/69 (3), as last amended by Regulation (EC) No 1 171 /96 (4), lays down what information on the management of the market in milk and milk products must be regularly noti ­ fied to the Commission ; Whereas Commission Regulation (EC) No 417/97 (^ amending Commission Regulation (EC) No 1466/95 (6) provides for specific arrangements for granting refunds on ingredients of Community origin in processed cheese manufactured under the inward-processing arrangements; whereas provision should be made for the transmission of information on this subject; whereas this information should be transmitted by the IDES system; whereas, in order to distinguish the applications under these arrange ­ ments, the computer code for communication by IDES should be specified; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, 0 OJ No L 144, 28 . 6 . 1995, p. 22.'. 2 . The following is added after Article 6 (2) (f): '(g) the quantities of milk products, split up by combined nomenclature code and by code of country of origin which are not in one of the situa ­ tions referred to in Article 9 (2) of the Treaty and are imported for use in the manufacture of products falling within CN code 0406 30 , in ac ­ cordance with the third indent of Article 8 (3) of Commission Regulation (EEC) No 3665/87 f) and for which the authorization referred to in Article lc (3) of Regulation (EC) No 1466/95 has been granted; HAS ADOPTED THIS REGULATION: 0 OJ No L 351 , 14 . 12. 1987, p. 1 .' Article 1 Article 6 of Regulation (EEC) No 210/69 is hereby amended as follows : Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 206, 16 . 8 . 1996, p. 21 . 1 OJ No L 28 , 5 . 2. 1969, p. 1 . (4) OJ No L 155, 27. 6 . 1996, p. 15. (5) See page 1 of this Official Journal . 4 OJ No L 144, 28 . 6 . 1995, p. 22. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 64/4 EN 5. 3 . 97Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1997. For the Commission Franz FISCHLER Member of the Commission